ACCEPTED
                                                                                                        14-15-00302-CR
                                                                                        FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  5/11/2015 12:00:00 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK
                                         14-15-00302-CR

                                         .09-15-00102-CR
                                                                                        FILED IN
                                             COURT OE APPEAIS                    14th COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                              FOR THE                            5/11/2015 8:22:00 AM
                                                                                 CHRISTOPHER A. PRINE
                                              DISTRICT OF           TEIGTS                Clerk

                                         HOUSTON, TEXAS

0OLIEB{A3I   M.   EfARR:ls                                        APPELLI\I{T


V.

STATE 8F' TE:{AS                                                  APPET,LIIftI
                             I

                             I
                             J




                                                                  AT
                             I


                      APPHAI,             COUNTY COURT                 IJIVU NO. 4
                                                    COUNTY, TEXA!]
                                         couRT No. 13-285097



                       APPI|IIJLAIiIT   S MOTION TO DISMISS T\PPEAI:

TO   THE] iHONORABLE JUDGES             )F   SA]D   COURT:

       NQW COMtrS, Col.leman            . Harris, Appellant he]:ein, by ancl tllrough
hj.s att:orney, Char];es G'             Kingsbury, and moves L,h:Ls Couz:L to dj-sni-ss
hi-s appe;rl. i In suPport horenf - he worrl-d shovu the Court as follows,
                                                f   rrv   YrveJ


      ABpeIJ-ant has dec:L ed not to proceed wj.th the aPPeal '
      vvFIEREFQRE, pntltrSn CONSIDERED, Appellernt :requests that:
                                                                       '[his
court dismids tl:e insta t. appeal.
                          Respectfully submitted,
                          K]NGSBURY LAW FIRM




                          Charles G.     r;bury
                          T.B.C. No. 1147(i350
                          316 E , Edqewoo<l Dr ,
                          Friendswo6d, Te:<as 71 54(,
                          (281) 996-L882
                          (2Bt) 996-6905   TETLEFAX
                          ATTORNEY FOR A]P]?ELLANT
                          COLEMAN M. HAR]]IS


AP PROVF]TJ   :




Coleman       M. Harris
                            I F]CATE       SERVICE

     llltis is to ceritify t at a true    correct c:opy of the att ached
                                         and
and folegoipg docqment as been served on 1-he Montgomery C punry
Distridt Attiorneyts of f j- by hand delivering a copy to the assi ptant-
distriqt at$orney handli g the case to 201 W. I?hillips, 2nd Elnnr
     Cdnroe,r Texas' 7130 , on this        day o:f                 P015.




                                  CHARLES      G.   KINGSI]URY